Düffel, J.
The plaintiff sues the defendants for the recovery of the price of a slave purchased by him from them, on the ground that the slave was, at the time of the purchase, addicted to the vice of running away, to the knowlege of the vendors, who fraudulently concealed the fact from him.
The evidence, however, contradicts the averment of the petition as to the concealment, and shows, on the contrary, that the vendee was informed of the vice before the sale; consequently, the slave was sold “ guaranteed in title only.”
The latent defect, or vice of character, having thus been brought home to the knowlege of the plaintiff, he cannot maintain his action. C. C. 2498; Hough v. Vickers, 6 An. 724; Phipps v. Berger, 12 An. 111; Hennen’s Digest, p. 1408, Nos. 14 and 19.
The District Judge was of a contrary opinion.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court a qua be avoided and reversed; .and it is further ordered, adjudged and decreed, that the demand of the plaintiff be rejected with costs in both courts.